DETAILED ACTION
Acknowledgements
This communication is in response to the RCE filed 26th of June of 2020, and in response to a telephone communication with the Applicant’s Representative on the 16th of February of 2021 (hereinafter “February Communication”).

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given during the February Communication.
An examiner’s amendment to the record appears as follows: 
1.     (Currently Amended) A method performed by an e-wallet provider computer device having a processor and executable instructions stored on a non-transitory computer readable medium which, when executed by the processor, causes the e-wallet provider computer device to perform the method, the method comprising:
	receiving a request to add a closed loop stored-value card to an electronic wallet, wherein the electronic wallet is stored in a database of an e-wallet provider, wherein the request is facilitated by interpreting an intelligent code by a user device, wherein interpreting the intelligent code by the user device directs a user to a URL for an electronic wallet website, wherein the user device provides stored-value card information to the electronic wallet website, and wherein the stored value card information comprises a security key for the closed loop stored-value card; 
	storing the intelligent code information in a shopping cart; 

	determining whether the closed loop stored-value card already exists in the electronic wallet;
	communicating information, via a network connection to a merchant and to a closed loop stored-value card processor, concerning activation of the closed loop stored-value card and to determine a balance of the closed loop stored-value card, wherein the closed loop stored-value card processor is not an owner of the electronic wallet;
	confirming activation of the closed loop stored-value card; and 
	adding the closed loop stored-value card to the electronic wallet.
2.     (Currently Amended) The method of claim 1, further comprising:
	determining [[a]] possession of the stored-value card.
3.    (Original)    The method of claim 2, wherein determining possession of the stored-value card comprises:
	requesting a PIN for the stored-value card; 
	receiving an entered PIN; and 
	determining the entered PIN is valid.
4.    (Original)    The method of claim 1, further comprising:
	displaying a balance for the stored-value card.
5.    (Original)    The method of claim 1, further comprising:
	displaying at least a portion of a card number associated with the stored-value card.
6.    (Original)    The method of claim 1, further comprising:

7.     (Previously Presented) The method of claim 1, further comprising:
	facilitating activation of the stored-value card.
8.    (Original)    The method of claim 1, further comprising:
	receiving a purchase verification for the stored-value card.
9.    (Original)    The method of claim 1, wherein the credentials comprise a login and a password.
10.    (Original)    The method of claim 1, wherein the intelligent code comprises at least one of a barcode; a QR code; an arrangement of numerals, letters, symbols, images, and/or colors; an electromagnetic signal; a mechanical wave; or combinations thereof.
11.    (Original)    The method of claim 1, wherein the URL comprises a retailer identifier, a card number, a PIN, or combinations thereof.
12.    (Previously Presented)    The method of claim 1, wherein the request to add a stored-value card to the electronic wallet is received by scanning of the intelligent code on a physical card.
13.    (Currently Amended) A system comprising an e-wallet provider computer device having a processor unit and executable instructions stored on a non-transitory computer readable medium which, when executed by the processor unit, causes:

	the e-wallet provider computer device having the processor unit to prompt a user for credentials to enter the electronic wallet website;
	the e-wallet provider computer device having the processor unit to determine possession of the closed loop stored-value card;
	the e-wallet provider computer device having the processor unit to determine whether the stored-value card already exists in the electronic wallet;
	the e-wallet provider computer device having the processor unit to communicate information, via a network connection to a merchant and to a closed loop stored-value card processor, concerning activation of the closed loop stored value card and to determine a balance of the closed loop stored-value card, wherein the closed loop stored-value card processor is not an owner of the electronic wallet;
	the e-wallet provider computer device having the processor unit to confirm activation of the stored-value card; and

14.    (Canceled)
15.    (Currently Amended) The system of claim 13, the e-wallet provider computer device having the processor unit to determine [[a]] possession of the stored-value card by:
	requesting a PIN for the stored-value card; 
	receiving an entered PIN; and 
	determining the entered PIN is valid.
16.    (Previously Presented) The system of claim 13, the e-wallet provider computer device having the processor unit to provide a display able balance for the stored-value card after ownership is verified.
17.    (Previously Presented) The system of claim 13, the e-wallet provider computer device having the processor unit to provide at least a portion of a card number associated with the stored-value card.
18.     (Previously Presented) The system of claim 13, the e-wallet provider computer device having the processor unit to prompt the user for a call to action, wherein the call to action comprises adding value to the stored-value card, viewing available offers or coupons, viewing the electronic wallet, or combinations thereof.
19.    (Previously Presented) The system of claim 13, further comprising the e-wallet provider computer device facilitating activation of the stored-value card.

21.    (Original)    The system of claim 13, wherein the credentials comprise a login and a password.
22.    (Original)    The system of claim 13, wherein the intelligent code comprises at least one of a barcode; a QR code; an arrangement of numerals, letters, symbols, images, and/or colors; an electromagnetic signal; a mechanical wave; or combinations thereof.
23.    (Original)    The system of claim 13, wherein the URL comprises a retailer identifier, a card number, a PIN, or combinations thereof.
24.    (Previously Presented) The system of claim 13, wherein the request to add a stored-value card to the electronic wallet is received by a scanning of the intelligent code on a physical card.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1, 2, 13 and 15 are amended as discussed in the February Communication, as shown above. Claim 14 is confirmed to be canceled. Claims 1-13 and 15-24 are pending in the application.

Reasons for Allowance
Claims 1-13 and 15-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Thomas (US 2014/0025519, hereinafter "Thomas")
Fung (US 2011/0099108, hereinafter "Fung")
Chan (US 2009/0234751, hereinafter "Chan")
Yankovich (US 2012/0234911, hereinafter referred to as "Yankovich").
The art of Thomas generally discloses a system and method for acquiring electronic data records. A visual artifact encoded with content for acquiring an electronic data record associated with dynamic content is acquired at a portable electronic device. The visual artifact is processed to determine the content. The electronic data record is retrieved from a remote server via a network connection by processing the content at the portable electronic device.
The art of Fung generally discloses a method, system, and computer readable medium for managing a financial transaction of a user at a merchant, including authenticating the user via a device of the user while the user is at the merchant; transmitting activation information for activating a reusable, pre-existing, unaltered and permanent credit or debit card account number of the user from the user device to a financial institution for processing financial transactions, while the user is authenticated; submitting a payment request including the account number to the financial institution from the merchant, while the account number is activated; and de-activating the account number after the payment request is processed by the financial institution. The financial institution only accepts and processes payment requests received from merchants while the account number is activated, and the financial institution declines payment requests while the account number is deactivated. 
The art of Chan generally discloses an electronic wallet for a wireless mobile device, and a method of operating the electronic wallet. In an embodiment, the electronic wallet comprises wallet invocation means responsive to an external trigger originating externally from the wallet; user authentication means for authenticating the user of the electronic wallet upon invocation of the wallet by the external trigger; and means for returning card information stored in the wallet in dependence upon a form specified by the external trigger invoking the wallet. The external trigger may be a webpage accessed via an Internet web browser on the wireless mobile device, the webpage having a wallet trigger instruction embedded therein. The wallet trigger instruction may be an extension embedded into the header of the webpage accessed via the Internet web browser. The webpage may further include field ID tags mapping specific data fields in the wallet to form input fields provided in the webpage. 
The art of Yankovich generally discloses a method and a system that convert the value of a gift card for use with a mobile device. A gift card converter module associates a value of the gift card with a digital wallet of the mobile device. A digital wallet module enables a financial transaction with the digital wallet of the mobile device. A storage device stores the value of the gift card associated with the digital wallet and the corresponding financial transaction.
The references of Thomas, Fung, Chan and Yankovich disclose as previously discussed. The references, however, do not teach at least receiving a request to add a closed loop stored-value card to an electronic wallet, wherein the electronic wallet is stored in a database of an e-wallet provider, wherein the request is facilitated by interpreting an intelligent code by a user device, wherein interpreting the intelligent code by the user device directs a user to a URL for an electronic wallet website, wherein the user device provides stored-value card information to the electronic wallet website, and wherein the stored value card information comprises a security key for the closed loop stored-value card; storing the intelligent code information in a shopping cart; prompting the user for credentials to enter the electronic wallet website; determining whether the closed loop stored-value card already exists in the electronic wallet; communicating information, via a network connection to a merchant and to the closed loop stored-value card processor, concerning activation of the closed loop stored-value card and to determine a balance of the closed loop stored-value card, wherein the closed loop stored-value card processor is not an owner of the electronic wallet. The combination of art can reasonably teach the general concepts recited in the claims, however they could not be combined to reasonably teach the unique solution of an e-wallet provider computer device activating the closed loop stored-value card from interpreting the intelligent code by a user device, and communicating the activation to the merchant and to the closed loop stored-value card processor.
Therefore, the claims of the instant application are not obvious over Thomas, Fung, Chan and Yankovich for the reasons given above. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Thomas, Fung, Chan and Yankovich because the combination of elements would not be obvious, where an e-wallet software interpreting the intelligent code, activating the closed loop stored-value card and communicating the activation to the merchant and the closed loop stored-value card processor. 
Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.
Foreign prior art and NPL search was conducted however no relevant prior art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658.  The examiner can normally be reached on M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK MCATEE can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 



/ERM/Examiner, Art Unit 3685

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685